Order entered October 28, 2019




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01178-CR

                                 GEORGE GUO, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F19-00090-M

                                          ORDER
         Before the Court is the October 25, 2019 motion to substitute counsel. We GRANT the

motion. We DIRECT the Clerk to remove Valencia Bush and to list Gary Udashen and Brett

Ordiway as counsel of record for appellant. All future correspondence should be sent to Gary

Udashen and Brett Ordiway, Udashen Anton, 2311 Cedar Springs Road, Ste. 250, Dallas, TX

75201.




                                                    /s/   ROBERT D. BURNS, III
                                                          CHIEF JUSTICE